       Case 3:19-cv-01774-L Document 7 Filed 08/19/19                Page 1 of 1 PageID 17



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION



LUIS SANCHEZ,

     Plaintiff,

-vs-
                                                    CASE NO.: 3:19-CV-01774-L
RENTGROW, INC.,

   Defendant.
___________________________________/



                                      NOTICE OF SETTLEMENT

       Plaintiff respectfully submits this Notice of Settlement to inform the Court as follows:

1.       Plaintiff and Defendant Rentgrow Inc. have reached an Agreement in principle and are in

the process of finalizing a confidential settlement agreement.

2.        Plaintiff will file a Dismissal once the terms of the settlement agreement have been

completed.

3.       Accordingly, the parties request excusals from any upcoming filing or appearances

requirements.

Dated: August 19, 2019

                                               Respectfully Submitted,

                                               /s/ Joshua R. Kersey
                                               Joshua R. Kersey
                                               Texas Bar No.: 24090206
                                               Morgan & Morgan, Tampa, P.A.
                                               201 North Franklin Street, 7th Floor
                                               Tampa, Florida 33602
                                               Telephone: (813) 225-5505
                                               Facsimile: (813) 222-2490
                                               JKersey@ForThePeople.com
                                               MMartinez@ForThePeople.com
                                               Attorney for Plaintiff
